 


110 HR 2209 IH: To amend the Agricultural Adjustment Act to add clementines to the list of fruits and vegetables subject to minimum quality import requirements issued by the Secretary of Agriculture.
U.S. House of Representatives
2007-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2209 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2007 
Mr. Cardoza (for himself, Mr. Nunes, Mr. McCarthy of California, and Mr. Costa) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Agricultural Adjustment Act to add clementines to the list of fruits and vegetables subject to minimum quality import requirements issued by the Secretary of Agriculture. 
 
 
1.Quality requirements for clementinesSection 8e(a) of the Agricultural Adjustment Act (7 U.S.C. 608e–1(a)), reenacted with amendments by the Agricultural Marketing Agreement Act of 1937, is amended in the first sentence by inserting after nectarines, the following: clementines,.  
 
